Citation Nr: 1020757	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected anxiety disorder.

2.  Entitlement to service connection for sarcoidosis with 
restrictive lung disease, to include as due to undiagnosed 
illness or exposure to environmental hazards in the Gulf War.

3.  Entitlement to service connection for myalgias and 
arthralgias (claimed as muscle pain, joint pain, and poor 
circulation in legs), headaches, fatigue, and sleep 
difficulties, to include as due to undiagnosed illness.

4.  Entitlement to service connection for benign complex 
renal cyst (claimed as lump on right kidney), to include as 
due to an undiagnosed illness or exposure to environmental 
hazards in the Gulf War.

5.  Entitlement to service connection for recurrent strain 
and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from November 1989 to 
April 1990, and from November 1990 to June 1991.

With regard to the issue of entitlement to an initial 
disability rating in excess of 50 percent for service-
connected anxiety disorder, this matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in April 2006, a statement of the case was issued in 
March 2007, and a substantive appeal was received in May 
2007.

With regard to the other issues on appeal, this matter comes 
to the Board on appeal from an August 2003 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in April 2006.

The Veteran testified at a Board hearing in March 2010.  A 
transcript of the hearing is of record.

The Board notes that new recent VA treatment records were 
added to the claims file at the time of the March 2010 Board 
hearing.  The Veteran expressly waived preliminary RO review 
of the new evidence in accordance with 38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  The evidence reflects that the Veteran's service-
connected anxiety disorder has been productive of a 
disability picture generally characterized by occupational 
and social impairment, with reduced reliability and 
productivity; the evidence shows that the pathology does not 
more nearly approximate a disability picture featuring 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or inability to 
establish and maintain effective relationships.

2.  The Veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  The Veteran's sarcoidosis has been attributed to a known 
clinical diagnosis (and not to undiagnosed illness or other 
medically unexplained chronic multi-symptom illness), there 
is no competent medical evidence of a nexus between service 
and the diagnosed disability to which this pathology been 
attributed, and there is no competent evidence that 
sarcoidosis manifested within one year of the Veteran's 
separation from service.

4.  The Veteran's myalgias, arthralgias, headaches, fatigue, 
and sleep difficulties have been attributed to known clinical 
diagnoses (and not to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness), and there is no 
competent medical evidence of a nexus between service and the 
diagnosed disabilities to which these symptoms have been 
attributed.

5.  The Veteran's benign complex renal cyst has been 
attributed to a known clinical diagnosis (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness), and there is no competent medical 
evidence of a nexus between service and the diagnosed 
disability.

6.  Recurrent strain and degenerative joint disease of the 
lumbar spine was not manifested during active service nor 
within a year thereafter, nor is the Veteran's current back 
disability otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 50 percent for anxiety disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.130, Diagnostic Code 9413 (2009).

2.  The criteria for entitlement to service connection for 
sarcoidosis, claimed as due to undiagnosed illness or other 
qualifying chronic disability have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2009).

3.  The criteria for entitlement to service connection for 
myalgias and arthralgias (claimed as muscle pain, joint pain, 
and poor circulation in legs), headaches, fatigue, and sleep 
difficulties, claimed as due to undiagnosed illness or other 
qualifying chronic disability, have not been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.317 (2009).

4.  The criteria for entitlement to service connection for 
benign renal cyst, claimed as due to undiagnosed illness or 
other qualifying chronic disability, have not been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

5.  The Veteran's recurrent strain and degenerative joint 
disease of the lumbar spine were not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in May 2002, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the rating decisions on appeal.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board notes that the May 2002 VCAA letter provided timely 
notice in association with the Veteran's original claim of 
entitlement to service connection for a psychiatric 
disability.  Since the issue in this case of entitlement to 
an increased initial disability rating for service-connected 
anxiety disorder is a downstream issue from that of service 
connection, additional VCAA notice is not required for that 
increased rating issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, an effectively timely March 2006 VCAA letter 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter explained how 
VA determines disability ratings and effective dates.  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of the issues on 
appeal, as evidenced by the October 2009 statement of the 
case.  The notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).



Duty to Assist

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-
service, private, and VA, have been obtained.

The Board notes that the Veteran's Board hearing testimony 
suggested that he received treatment from a VA facility in 
Tomah, Wisconsin, shortly following his separation from 
service; he was unsure whether records of this treatment were 
currently included in the claims-file and he expressed some 
uncertainty of the precise timing.  The Board has carefully 
reviewed the claims file and notes that it appears that the 
treatment in question took place in 1994, and these records 
were specifically sought and obtained by the RO and are 
included in the claims file.  Review of these records reveals 
that the earliest among them appears to be an initial 
consultation concerning the Veteran's back complaints, 
consistent with what the Veteran's hearing testimony 
indicated would be contained in the pertinent Tomah treatment 
records.  The Board notes that the Veteran's hearing 
testimony suggested that he was not comfortable with the 
Tomah facility and ceased his treatment after a few initial 
visits.  This further suggests that the Tomah treatment 
records from 1994 in the claims file are the only treatment 
records from that facility in this case.

The Veteran has been afforded VA examinations pertinent to 
the claims on appeal; significant VA examination reports are 
of record dated in July 2003, December 2005, and September 
2006.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.



Entitlement to an Increased Initial Rating for Anxiety 
Disorder

The Veteran seeks assignment of an initial disability rating 
in excess of 50 percent for his anxiety disorder.  The 
Veteran essentially contends that the disorder is more 
severely disabling than the 50 percent disability rating 
reflects.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran's service connected anxiety disorder has been 
rated by the RO under the provisions of Diagnostic Code 9413.  
Under the criteria for anxiety disorder, as set forth at 38 
C.F.R. § 4.130, a 50 percent rating is assigned for 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

For purposes of considering the evidence in connection with 
depressive disorder, the Board notes that the Global 
Assessment of Functioning (GAF) scale is a scale from 0 to 
100, reflecting the 'psychiatric, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.'  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ('DSM-IV') (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF score of 31-40 indicates some impairment in 
reality testing or communications or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF of 41-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning.  A GAF of 51-60 
denotes moderate symptoms (e.g. flat affect, circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF of 61-70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF of 71-80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychological stressors (e.g., 
difficulty concentrating after a family argument), no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

Service connection for the Veteran's anxiety disorder is in 
effect from an effective date in October 2001.

A July 2003 VA examination report is of record; this report 
is primarily focused upon evaluating whether the Veteran 
suffered from post-traumatic stress disorder at that time.  
The report presents a lengthy and thorough discussion of the 
Veteran's history and his own report of psychiatric symptoms.  
Mental status examination findings were also presented, which 
were essentially consistent with the Veteran's own 
description of his psychiatric health.  Pertinent mental 
status findings included: appropriate dress, good eye 
contact, regular rate and tone of speech, no increased or 
decreased psychomotor movement, 'okay' mood, euthymic affect, 
behavior was pleasant and cooperative and engaging, and 
thought process was logical and goal directed.  The report 
shows that there were no suicidal or homicidal thoughts, no 
auditory or visual hallucinations, and no evidence or 
delusions or paranoia.  The examiner's observations of 
cognitive function included noting that the Veteran was 
oriented to person, time, place, and situation; he was able 
to spell the word 'world' backwards without difficulty, and 
the Veteran reported no difficulty in handling his finances.  
He was found to be competent for VA purposes.

The July 2003 examiner noted that the Veteran did not have 
symptoms of intrusive thoughts, no nightmares, and no 
avoidant symptoms (other than being somewhat bothered by 
burning trash with no impact on behavior).  The report notes 
that the Veteran continued to enjoy many activities, and 
attributed periodic agitation to frustration from physical 
pain and fatigue.  The Veteran denied having such symptoms 
outside of the context of the physical pain.  Alcohol abuse 
was noted, but was determined by the examiner to not have a 
profound impact on the Veteran's social or work life.  The 
only Axis I diagnosis found to be manifested in the July 2003 
VA examination report was alcohol abuse (with alcohol 
dependence), and a GAF of 80 was assigned.  The examiner 
commented that the Veteran had some symptoms in the range of 
a diagnosis of an adjustment disorder related to the pain 
symptoms, but the Veteran denied feeling that his mood was 
very depressed, hopeless, or helpless.

The July 2003 VA psychiatric examination report shows that 
the Veteran denied any history of past psychiatric 
evaluations or treatment up until that time.

A December 2005 VA psychiatric examination report is also of 
record.  This report contains a detailed discussion of the 
Veteran's presenting concerns, his pertinent history, and 
current examination findings.  The Board notes that the 
December 2005 VA psychiatric report documents the Veteran's 
symptom reports of anxiety, dealing poorly with people, 
lacking patience, low frustration tolerance, avoidance of 
groups of people, difficulty with concentration, and sleep 
disturbances.  The report notes that the Veteran did not 
report any intrusive thoughts or memories, nightmares, 
flashbacks, loss of memory, depression symptoms, depressed 
mood, suicidality, or any neurovegetative symptoms such as 
psychomotor hyperactivity or retardation.

Mental status examination findings included that the Veteran 
was appropriately dressed and groomed; was cooperative and 
engaging; made appropriate eye contact; spoke at a regular 
rate, rhythm, and volume; and he had no psychomotor 
disturbance and no abnormal movements or tics.  The Veteran's 
mood was euthymic and his affect was congruent and mildly 
anxious.  His thought processes were linear, connected, and 
goal directed.  His thought content was negative for any 
psychotic signs or symptoms.  Insight and judgment appeared 
good.  There were no obvious neurological deficits in his 
speech or gross motor movements.  Cognition, memory and fund 
of knowledge were grossly intact and thoroughly adequate for 
the interview.  The examiner noted that the Veteran was 
competent to manage his finances for VA purposes.

The December 2005 VA psychiatric examiner's discussion in the 
'Assessment' section of the report primarily addresses 
questions of whether certain diagnoses are applicable to the 
Veteran's symptoms, rather than further characterizing the 
nature and severity of the symptoms themselves.  The examiner 
settles upon an Axis I diagnosis of anxiety disorder not 
otherwise specified, with alcohol abuse.  A GAF of 50 was 
assigned.

The Veteran's April 2006 notice of disagreement, addressing 
the assignment of a 50 percent rating for his then-newly 
service-connected anxiety disorder, listed symptoms and facts 
that the Veteran believed warranted a higher rating.  
Specifically, the Veteran cited that he had not worked since 
December 2004, that he believed he was "obsessive," that he 
would become physically ill in stressful situations, that he 
was unable to concentrate, and that he was having significant 
marital difficulties.

A September 2006 VA psychiatric examination report is of 
record.  This report shows that the Veteran was feeling at 
that time that "things are going pretty well."  However, 
the Veteran continued to avoid crowds, experience heightened 
anxiety in large groups of people, startle at loud noises, 
experience hypervigilance, discomfort with sitting where he 
cannot see doors and entrances, and discomfort with sitting 
still.  The Veteran described that the retention of 
information and numbers was hard for him.  The report 
discusses that earlier in the year the Veteran had increased 
depression and anxiety in the context of his wife leaving him 
for a period of time, but that now they were working their 
marriage out in counseling.  The Veteran described his mood 
as pretty good because of the improvement in the marriage.  
The Veteran maintained that he could never commit suicide 
because his family means too much to him.  The Veteran had 
lost significant weight during the difficult period in his 
marriage, but was gaining the weight back and his appetite 
was reported to be stable.  The Veteran reported continuing 
sleep difficulties, but attributed this to cramping and pain 
in his muscles.  The Veteran described that much of his 
irritability and frustration revolved around the many medical 
illnesses that he has and he saw this as the primary problem 
as far as limitations with his employability.

The examiner noted that the Veteran was prescribed a 
medication for treatment of depression, and that he had no 
history of suicide attempts and no history of psychiatric 
hospitalizations.  Mental status examination revealed that 
the Veteran was alert and oriented, casually dressed and 
groomed.  The Veteran was described to be quite articulate 
and thoughtful in his speech and interactions.  Speech was 
regular and eye contact was good.  There was no evidence of 
psychomotor agitation or retardation.  The Veteran's mood was 
"pretty good now" and his affect was generally euthymic.  
Thoughts were linear and goal directed.  The Veteran was 
fully oriented.  There was no evidence of delusions or 
hallucinations.  The Veteran denied any suicidality or 
homicidality.  The Veteran described an overall feeling of 
anxiety, especially in crowds, but did not describe any 
specific panic attacks.  The examiner noted that the 
Veteran's sleep impairment "seems to be primarily related to 
physical ailments."  The examiner found that the Veteran was 
not unemployable due to his service-connected psychiatric 
illness.  The examiner diagnosed an anxiety disorder with 
PTSD symptoms subsyndromal for a DSM-IV diagnosis, and noted 
an adjustment disorder with mixed anxiety and depressed mood.  
The examiner assigned an estimated GAF due to PTSD symptoms 
of 55 to 60, and an estimated GAF related to adjustment 
disorder of 55.

The VA psychiatric examination reports show a severity of 
disability that does not meet the criteria for the next 
higher rating of 70 percent in this case.  The Veteran's 
impairment is not shown to involve such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Rather, the Board finds 
that the disability picture presented in the VA psychiatric 
examination reports much more nearly approximates the 
criteria for the currently assigned 50 percent rating.  The 
assigned 50 percent disability rating contemplates the 
Veteran's occupational and social impairment involving the 
severity and nature of symptoms shown in the VA psychiatric 
examination reports.

The Board has also reviewed the Veteran's VA outpatient 
treatment records, including mental health treatment 
consultation records.  The Board finds, however, that none of 
the VA outpatient treatment records probatively alters the 
disability picture presented in the VA psychiatric 
examination reports discussed above in any manner meeting the 
criteria for a higher disability rating in this case.

In April 2004 the Veteran sought treatment, presenting with 
depressed mood, sleep disturbances, and an unkempt 
appearance.  While the Veteran described experiencing 
significant depression and sleep difficulties around that 
time, he described only occasional trouble concentrating and 
entirely denied disruptions in his speech or movement.  The 
mental status examination findings noted that the Veteran was 
unkempt, had difficulty maintaining eye contact, appeared 
somewhat restless and irritable, had slow and soft speech, 
had a depressed mood, had a sad affect, and had thoughts 
excessively featuring a sense of failure and worthlessness.  
The consultation report's review of symptoms indicates 
anhedonia and depressed mood, but expressly notes an absence 
of chronic anxiety, panic attacks, obsessions, compulsions, 
hallucinations, delusions, nightmares, or intrusive thoughts.  
Additionally, the mental status examination findings noted 
that the Veteran had no suicidal thoughts or plans, he was 
alert and oriented in all spheres, his intellectual 
functioning seemed to be average, his judgment was good, and 
his insight was fair.  The Board observes in passing that the 
Veteran's symptoms were attributed to a diagnosis of major 
depressive disorder complicated by physical pain and alcohol 
abuse; the Veteran is currently service connected for a 
chronic anxiety disorder, and at the time of these symptoms 
the Veteran was found to actually have an absence of anxiety 
symptoms.

In a May 2004 VA outpatient treatment follow-up, the Veteran 
reported improvement in his irritability problems, he was 
dressed appropriately with an improved appearance, he made 
more eye contact than previously, and he spoke at normal rate 
and volume.  In June 2004, the Veteran reported improvement 
in his mood.  In August 2004, the Veteran described that he 
was feeling better until three weeks prior when problems 
developed with his home life.  The August 2004 report 
nevertheless notes no significant new symptoms and comments 
that the Veteran's mood actually appeared to be further 
improved since the last visit.

The Board notes that VA outpatient treatment records from 
March 2006 and April 2006 reflect that the Veteran's 
symptoms, at this point noted to be associated with anxiety 
disorder, increased in severity in connection with the news 
that his wife was leaving him and filing for a divorce.  
Specifically, the Veteran had increased anxiety and 
depression, difficulty sleeping at night, loss of appetite, 
and trouble concentrating.  The Veteran had slow and soft 
speech with depressed mood and difficulty maintaining eye 
contact.  However, thought flow was logical and goal 
directed, thought content was without suicidal or homicidal 
ideation or unusual content, insight was good, judgment was 
good, and cognition was grossly intact.  A March 2006 private 
psychotherapy record and a June 2006 letter from a social 
worker therapist likewise show that the Veteran experienced 
difficulty during the time in which he was separated from his 
wife, including increased anxiety, appetite problems, pacing, 
sleep disturbance, and difficulty concentrating.

The Board finds that the Veteran's difficulties coping with 
his temporary separation from his wife are not shown to have 
involved clinical exacerbation of the severity of his 
underlying anxiety disorder meeting the criteria for a higher 
rating.  By July 2006 the Veteran's wife returned and a VA 
outpatient treatment report shows the Veteran had an unkempt 
appearance but his mental status examination results 
indicated that his psychiatric disability remained less 
severe than contemplated by the criteria for a 70 percent 
disability rating.  Speech was of regular rate and rhythm; 
there was no psychomotor disturbance; no abnormal movements; 
thought flow was logical and linear; thought content was 
without hallucinations and the Veteran was not delusional, 
suicidal and homicidal ideation were denied, affect was 
restricted but stable, mood was dysthymic, cognitive function 
was grossly intact, insight was fair and improved, and 
judgment was fair.  In August 2006, the Veteran was assigned 
a GAF of 60 in a VA treatment report.

In March 2007 the Veteran was assigned a GAF of 65 with 
mental status examination findings consistent with previous 
reports.  In October 2007 his GAF was again 65; the Veteran 
was well groomed; thought content involved some frustration 
with medical problems but was without hopelessness and the 
Veteran was looking forward to the future; affect was 
generally full and congruent; mood was 'pretty good;' and 
other mental status findings were consistent with previous 
reports.  In June 2007 the Veteran's GAF was 65, thought 
content was normal, affect had full range, mood was euthymic 
and other mental status findings were consistent with 
previous reports.

Subsequent treatment records reflect ups and downs in the 
Veteran's mood, but otherwise show GAF scores no lower than 
60 and reflect no significant change otherwise in the mental 
status findings over time.  Most recently, a March 2010 VA 
outpatient treatment record showed a GAF score of 75.

Increased Rating Conclusion and Extraschedular Consideration

The Board finds no basis for assignment of an increased 
disability rating in this case under any applicable 
Diagnostic Code.

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard 
to evaluating the severity of the Veteran's psychiatric 
disability on appeal in this case.  The reports specifically 
document and address the Veteran's symptom complaints, 
document the pertinent specialized clinical findings, and 
present competent medical examiners' assessments of the 
disability informed by direct interview and inspection of the 
Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's testimony and additional 
treatment records (including private treatment records, such 
as the notes from Dr. Hartz).  The Board finds that none of 
the evidence of record probatively contradicts the findings 
presented in the evidence discussed above, nor does any of 
the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board notes that the Veteran's GAF scores throughout the 
period on appeal generally reflect moderate symptoms OR 
moderate difficulty in social, occupational, or school 
functioning.  The Board finds that this level of impairment 
is more consistent with the criteria for a 50 percent 
disability rating than the next higher rating of 70 percent.  
The lowest assigned GAF score pertinent to this appeal, read 
together with the symptoms in the associated report, denotes 
serious impairment in social, occupational, and school 
functioning; considered together with the detailed symptom 
findings, the severity of disability shown even at that time 
is more consistent with the criteria for a 50 percent 
disability rating than the next higher rating of 70 percent.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating 
reflects.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions 
and testimony.  Lay testimony is competent to describe the 
symptom complaints the Veteran has asserted in written 
statements and during psychiatric examination and treatment.  
In this case, however, the competent medical evidence 
offering detailed specific findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal.  The Board accepts the 
Veteran's testimony regarding details of his experience of 
psychiatric symptoms, but notes that the Veteran's own 
statements do not reflect sustained symptoms meeting the 
level of severity contemplated by the criteria for a 70 
percent disability rating; the Veteran has not contended 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.  
The preponderance of the most probative evidence does not 
support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating in this appeal.  To that extent, as the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disability on 
the Veteran's functioning, which can be understood to include 
work functioning.  In general, the schedular disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe a veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether a veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is 
warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is implicitly 
raised as part of this issue currently on appeal; the issue 
of entitlement to TDIU was directly adjudicated at the RO-
level during the course of this appeal and the RO's 
determination was not appealed.  The Veteran has not clearly 
contended that he is unemployable due specifically to 
psychiatric disability, and has in fact indicated during VA 
examinations that he believes psychiatric disability is not 
the primary factor in his alleged unemployability.  No 
evidence of record otherwise suggests that the Veteran's 
psychiatric disability on appeal renders him unemployable.  
Entitlement to TDIU was addressed directly in an RO rating 
decision dated in October 2006; the Veteran did not perfect 
an appeal of this decision following a November 2007 
statement of the case and, thus, the Board finds that the 
issue is therefore not in appellate status.  Therefore, the 
Board finds that this appeal does not include an issue of 
entitlement to TDIU.



Service Connection

The Veteran seeks service connection for various 
disabilities.  He essentially contends that he suffers from 
sarcoidosis, myalgias, arthralgias, headaches, fatigue, sleep 
difficulties, and benign complex renal cyst due to his 
military service, including possibly as due to an undiagnosed 
illness or exposure to environmental hazards in the Gulf War.  
The Veteran additionally contends that he suffers from a 
chronic back disability due to an injury suffered during 
military service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis and 
sarcoidosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The Board first considers whether service connection is 
warranted under the undiagnosed illness provisions of 38 
U.S.C.A. § 1117 (West 2002).

A December 2005 VA examination report is of record, and was 
prepared with specific attention to the questions of whether 
the disabilities claimed to be due to undiagnosed illness may 
be attributable to any known medical diagnoses.  This 
examination report confirms a diagnosis of sarcoidosis; as a 
medical diagnosis, sarcoidosis cannot be considered an 
undiagnosed illness.

Significantly, the examiner further found that it is likely 
that the Veteran's history of myalgias, arthralgias, fatigue, 
and headaches were related to sarcoidosis.  The examiner 
explains that at the time of the examination it was somewhat 
unclear what causes the subjective myalgias and arthralgias 
as the sarcoid appeared to be inactive, but since these 
symptoms had their onset with the onset of his sarcoid it was 
possible that they were still partially related to his 
sarcoid.  Additionally, the examiner explained that some of 
the Veteran's joint complaints are related to other known 
diagnoses, such as bilateral patellofemoral syndrome, right 
shoulder impingement, degenerative joint disease of the back, 
and bilateral pes cavus.

The examiner found that the sleep difficulties and fatigue 
did not constitute a primary sleep disorder, and that the 
subjective fatigue does not meet the criteria for either 
fibromyalgia or chronic fatigue syndrome.  The examiner found 
there was no circulatory condition of the legs.  Furthermore, 
the examiner found that the Veteran's headaches were within 
the range of normal with no chronic headache condition.  In 
conclusion, the examiner explicitly concluded that there were 
"[n]o findings of an undiagnosed medical illness" in this 
case.

The same VA examiner also prepared a more recent September 
2006 VA examination report which presents essentially the 
same conclusions regarding the absence of an undiagnosed 
illness, with discussion consistent with the December 2005 
report but with some additional explanation, including 
concerning the attribution of fatigue and pains to the 
Veteran's sarcoidosis as well as psychiatric problems and 
known orthopedic diagnoses.  Additionally, the same VA 
examiner also prepared a less recent July 2003 VA examination 
report with findings and conclusions essentially consistent 
with what is discussed above, including finding no evidence 
of an undiagnosed illness.

As the Veteran's pertinent symptom complaints have been 
attributed to known medical diagnoses, and as it has been 
medically determined that there are no findings of an 
undiagnosed illness in this case, the Board finds that 
service connection cannot be warranted for any disability on 
appeal on the basis of resulting from undiagnosed illness.  
The Board notes that there is no evidence of record that 
probatively contradicts the highly probative and on-point 
December 2005 VA medical examination report.

The Board now turns to consideration of whether service 
connection may be warranted for any disability on appeal on a 
direct basis.

The Veteran's September 2002 statement explains details of 
his contentions concerning his service connection claims on 
appeal.  The Veteran explained that that following service he 
noticed gradual increases in some soreness and stiffness in 
muscles and joints, until in January 2000 the symptoms became 
serious in his legs.  The Veteran stated that he then sought 
medical attention and was diagnosed with sarcoidosis in June 
2000.  The Veteran added that since returning from overseas, 
he has had trouble sleeping at night and often needs to watch 
television to be able to fall back to sleep.

With regard to the claimed renal cyst / kidney lump, the 
Veteran explained that a lump on a kidney was noted in June 
2000 and that the Veteran was not aware of its nature and was 
not receiving treatment for it beyond monitoring.

With regard to his back disability claim, the Veteran 
explains that during service in April 1991 his back "went 
out" and he was "laid up for at least a week."  Since that 
time, the Veteran explained, his back went out on him on him 
three to five times per year, lasting for three to seven days 
each episode.

The Board notes that the Veteran has submitted third party 
witness statements, dated in July and September 2002, 
essentially reiterating that the Veteran has described to 
people that he experiences leg and joint pain with associated 
symptoms.  Another September 2002 lay statement, from the 
Veteran's spouse, provides further detail concerning the 
Veteran's symptom complaints and medical treatment following 
service, essentially reiterating the Veteran's contentions 
regarding his post-service health.

Additionally, a March 2005 letter from the  Veteran's spouse 
to a member of Congress suggests that the absence of the 
Veteran's service treatment records from that claims file is 
the reason for the lack of evidence showing that the Veteran 
allegedly 'herniated a disk in his back while on duty....'  
However, the Board notes that the Veteran's service treatment 
records have now been obtained and associated with the claims 
file; as discussed below, review of the service treatment 
records reveals evidence weighing against the Veteran's claim 
of entitlement to service connection for a back disability.  
The Board also takes note that it appears that the reference 
to a 'herniated disk' is a misstatement, as the medical 
evidence of record indicates that the Veteran's back problems 
are associated with diagnosed strains and degenerative joint 
disease, without indication of any pertinent disk disease.

The Board finds that the Veteran's claim of entitlement to 
service connection for myalgias and arthralgias (claimed as 
muscle pain, joint pain, and poor circulation in legs), 
headaches, fatigue, and sleep difficulties, is effectively 
subsumed by his claim of entitlement to service connection 
for sarcoidosis.  This is because the Board finds that the 
medical evidence has established, as set out in the above 
discussion of the December 2005 VA examination report, that 
the Veteran's claimed myalgias and arthralgias (claimed as 
muscle pain, joint pain, and poor circulation in legs), 
headaches, fatigue, and sleep difficulties are all symptoms 
associated with his sarcoidosis pathology.  The medical 
evidence, featuring the December 2005 VA examination report, 
does not establish that these symptoms are due to any 
distinct diagnosed pathology, and they have been found not to 
represent any undiagnosed illness.  Therefore, the Board's 
analysis can now consider these issues to be consolidated 
within the question of whether there is entitlement to 
service connection for sarcoidosis on a direct basis.

The December 2005 VA examination report reflects review of 
the claims-file, including service treatment records, and an 
accurate description of the pertinent evidence in discussion 
the examiner's analytical medical conclusions.  Pertinently, 
the examiner concludes that there is no evidence that the 
Veteran's sarcoidosis was manifest during his military 
service.  The examiner explains that the vague symptoms at 
his 1993 Persian Gulf exam were not likely related to 
sarcoidosis because his chest x-ray at that time showed no 
lymphadenopathy and medical records indicate that the 
significant myalgias and arthralgias developed around 1999 
associated with his diagnosis of sarcoidosis.

The December 2005 VA examiner's medical opinion is that the 
sarcoidosis developed around 1999.  The examiner states that 
he found no indication of the Veteran's 'sed rate' from his 
first Persian Gulf examination (but did note an elevated sed 
rate from the second Persian Gulf examination in 2000 that 
was likely related to sarcoidosis).  The examiner noted a 
minor abnormality on the chest x-ray from the first Persian 
Gulf exam, but explained that the x-ray was not suggestive of 
sarcoidosis.  Additionally, the examiner found that it is not 
as likely as not that the Veteran's sarcoidosis was triggered 
by an environmental exposure in southwest Asia.

With regard to the Veteran's claimed right kidney lump, the 
December 2005 VA examiner diagnosed a complex renal cyst.  
The examiner explained that this was an asymptomatic 
condition that was not an undiagnosed illness and that there 
is nothing to indicate that it is related to the Veteran's 
military service.

With regard to the Veteran's claimed back disability, the 
December 2005 VA examiner diagnosed degenerative joint 
disease of the lumbar spine.  The examiner acknowledged that 
the Veteran had an acute lumbar strain in the military, but 
explained that the injury described in the military would not 
likely cause degenerative joint disease.  The examiner 
discussed that the Veteran has had recurrent lumbar strains 
several times per year since that incident, but it was the 
examiner's medical opinion that these recurrent strains are 
unrelated to the strain in the military as each incident was 
a separate strain.

The December 2005 VA examiner acknowledged that the Veteran 
now describes mild chronic low back pain, and that the 
Veteran now indicates that this chronic symptomatology has 
persisted since during military service.  The examiner's 
medical opinion, however, was that based upon the documented 
medical history the Veteran's chronic back pain actually had 
its initial onset several years after the conclusion of his 
military service (although he finds that the precise time of 
onset is not clear).  The examiner explained that the first 
mention of chronic pain was in a 1994 rehabilitation 
evaluation.  The 1993 Persian Gulf examination included 
discussion of back pain, but the history was scant and the 
December 2005 VA examiner viewed the information as 
reflecting recurrent episodes of back pain rather than 
chronic ongoing pain.  Very significantly, the December 2005 
examiner cites that the Veteran denied chronic back pain in 
May 1991.  The examiner notes that the Veteran's account of 
the onset of the chronic daily pain has been variable and the 
first clear mention of chronic pain rather than recurrent 
episodes of acute strain was in 1994, and that there are 
several subsequent reports that indicate only intermittent 
strains rather than chronic daily pain.  The December 2005 VA 
examiner further notes that the Veteran's post-service 
civilian occupation required lifting and pulling which puts 
strain on the back.

The December 2005 VA examiner's medical conclusion regarding 
the etiology of the Veteran's current back pathology is that 
the Veteran had an acute lumbar strain in the military that 
resolved; he did not develop the chronic lumbar strain until 
several years after the military and the lumbar degenerative 
joint disease developed after that.

The Board notes that an earlier VA examination report 
associated with these claims is also of record, dated in July 
2003.  The Board notes that at the time of this VA 
examination report, the Veteran's service treatment records 
were not available for review, making this report 
significantly less probative than the more recent December 
2005 VA examination report.  The Board notes, nevertheless, 
that the July 2003 VA examination report provides no evidence 
supportive of the Veteran's claims.  The examiner found no 
evidence of an undiagnosed illness at that time.

The Board notes at this point that its own review of the 
claims file is consistent with the December 2005 VA 
examiner's discussion.  A January 1993 Persian Gulf Registry 
health history form shows that the Veteran reported at that 
time the symptoms currently associated with this appeal, 
approximately one-and-a-half years after discharge; this 
report presents no competent medical evidence concerning 
diagnosis or etiology associated with the symptom complaints.  
The Board observes that documents associated with a June 2000 
Persian Gulf Registry examination show the 'mildly elevated' 
'sed rate' involved in the sarcoidosis diagnosis and cited by 
the December 2005 VA examiner, but also does not provide any 
pertinent etiology opinion or distinct diagnostic information 
contradicting the findings in this case.

A February 1994 VA treatment record shows that the Veteran 
described an in-service back injury occurring in April 1991, 
and indicated that he had "intermittent" back pain; the 
medical assessment at that time was lumbosacral strain.  
Consistent with the December 2005 VA examiner's discussion, 
the earliest contemporaneous evidence of the Veteran 
describing his back pain as chronic rather than intermitted 
appears in an August 1994 VA treatment report.  The Board 
notes that the September 2002 witness statement from the 
Veteran's wife specifically describes the Veteran's post-
service back symptomatology as "troubles with his back 
periodically" and that the back 'goes out' on the Veteran 
three to five times per year.  The Veteran's own September 
2002 written statement expresses the same periodic nature of 
back symptoms, which is not consistent with the Veteran's 
current contention of chronic back pain that began during 
military service.

The Board has reviewed the Veteran's service treatment 
records.  Consistent with the discussion presented by the 
December 2005 VA examination report, the Board finds no 
suggestion in the service treatment records that any 
sarcoidosis, renal cyst, or chronic back disability 
manifested or had onset during service.  The Board 
acknowledges that the Veteran has submitted a copy of an 
April 1991 medical request for lumbosacral spine imaging 
during service, which appears to reasonably corroborate his 
testimony that he experienced some manner of back injury 
around that time.  However, neither this document nor any 
other service treatment record indicates any diagnosis of any 
chronic back disability, nor does any other service treatment 
record provide any detail of even an acute back pathology.  
Significantly, the Board notes that a subsequent May 1991 
medical examination report, just prior to his separation from 
service, shows that the Veteran was medically evaluated to be 
clinically normal in all respects, including specifically 
with regard to lungs, chest, spine, other musculoskeletal, 
and genitourinary (g-u) systems.

Additionally of significance, the attached May 1991 medical 
history questionnaire shows that the Veteran expressly denied 
any history of recurrent back pain at that time.  The absence 
of any findings of the claimed chronic disabilities in the 
service treatment records, together with the Veteran having 
been found clinically normal in all respects near the time of 
his separation in May 1991, strongly suggest that the Veteran 
did not have any of the claimed chronic disabilities during 
service.  The fact that the Veteran denied any history of 
recurrent back pain in May 1991 strongly suggests that the 
Veteran himself did not believe that he experienced chronic 
back pain during service, and this contemporaneous probative 
evidence contradicts his most recent contention that he had 
chronic back pain beginning during service.  The absence of 
any back pathology in May 1991, proximate to the end of the 
Veteran's period of service, also strongly suggests that any 
back strain the Veteran suffered during service was acute in 
nature and resolved without onset of chronic disability.

The Veteran has directed the Board's attention to a March 
1990 medical history questionnaire among the service 
treatment records.  Specifically, the Veteran highlights that 
this form shows that the Veteran endorsed a history of having 
coughed up blood at some point (at that time or in the past), 
as well as having had swollen or painful joints and cramps in 
his legs at some time.  The Board notes that these 
endorsements do not specify the onset of any symptomatology 
specifically during service, nor are they shown to 
specifically correspond to symptoms medically attributed to 
any of the claimed disabilities on appeal in this case.  
Moreover, the Board notes in passing that the Veteran's 
responses on his May 1991 medical history questionnaire 
contradictorily deny having any history of cramps in his legs 
or ever having coughed up blood.

The Board additionally notes that included in one of the 
folders of service treatment records is a medical 
prescreening form that shows that the Veteran denied having 
ever experienced 'back trouble' as of January 1992.

The Board notes that the May 1991 examination report 
indicates that the only potentially pertinent symptom the 
Veteran reported at that time was an endorsement of a history 
of "swollen or painful joints."  The Veteran now contends 
that this symptomatology may have been the onset of his 
sarcoidosis.  However, the Board notes that the December 2005 
VA examination report addresses this question with medical 
expertise and determines that medical principles and the 
totality of information in the claims-file does not support a 
finding of any sarcoidosis manifestation during service.  
Rather, the medical opinion expressed in the December 2005 VA 
examination report establishes that the Veteran's sarcoidosis 
had its onset years after service, and was not related to the 
swollen or painful joints the Veteran may have experienced 
during service.

A June 2000 private medical record from a Dr. Jones indicates 
that at that time the Veteran described experiencing pain in 
the muscles and joints for the past three or four months; he 
was found to have an elevated 'sed rate' at that time.  This 
suggests that the Veteran did not perceive that his symptoms 
dated back to his military service at that time.  VA 
treatment reports from June and July 2000 show that the 
Veteran's asymptomatic renal cyst was also diagnosed at that 
time; this is consistent with the Veteran's own account that 
there was no sign of a renal cyst until years after the 
conclusion of his military service.

A February 2002 private medical record from a Dr. Maki 
discusses the history of the Veteran's myalgia and arthralgia 
symptoms with some diagnostic discussion (attributing the 
symptoms to likely sarcoidosis) but no etiological analysis 
pertinent to this appeal.

Service Connection Conclusion

The Board finds that the preponderance of the probative 
weight of the evidence is against finding entitlement to 
service connection for any of these disabilities on appeal in 
this case.  The preponderance of the evidence weighs against 
finding that the Veteran currently suffers from any pathology 
related to an undiagnosed illness.  The preponderance of the 
evidence is also against finding that any current sarcoidosis 
(including its array of various symptoms), renal cyst, or 
back disability was caused or permanently aggravated by the 
Veteran's military service.  Furthermore, the preponderance 
of the evidence is against finding that any chronic arthritis 
of the back or sarcoidosis manifested within one year of 
discharge from service.

In this decision, the Board finds that the VA examination 
report findings discussed above are highly probative evidence 
with regard to nature and etiology of the claimed 
disabilities for which service connection is sought.  This 
evidence specifically documents and addresses the Veteran's 
symptom complaints, discusses the documented medical history 
in the claims file, and presents competent expert medical 
assessments of the nature and etiology of these claimed 
disabilities to the extent pertinent to the claims.  These 
findings and conclusions are informed by direct interview and 
medical inspection of the Veteran together with review of the 
claims file; the findings cite clinical results and 
documented medical history to provide adequate rationale for 
the conclusions presented.

The Board has reviewed the entirety of the evidence of 
record, including but not limited to additional VA treatment 
records and private treatment records from Dr. Willett and 
Dr. Hartz.  However, the Board finds that there is no other 
evidence of record which probatively contradicts the findings 
presented in the highly probative evidence discussed above 
with regard to the issues on appeal.  The Board acknowledges 
that the claims file contains a quantity of other medical 
records, but none of the information in these records 
pertinently contradicts the conclusions or cited rationales 
of the medical opinions and findings discussed above.

The Board acknowledges the Veteran's own lay contentions, and 
the lay contentions of his spouse, with regard to a belief 
that the disabilities on appeal are etiologically related to 
his military service.  Lay opinions are not competent to 
address matters that require specialized training, such as 
the clinical etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced injuries and 
certain symptoms which may be related to the claimed 
disabilities on appeal.  However, the Veteran is not 
competent to establish a specialized medical determination 
such as the specific etiology of his sarcoidosis (including 
its medically associated symptoms), renal cyst, or back 
disability on appeal.  The competent medical evidence of 
record does not support the Veteran's claims, and a medically 
expert VA examiner has reviewed the claims file and 
interviewed the Veteran to inform analysis concluding that 
there was no causation or onset during service of any 
disability on appeal.

The Board acknowledges the Veteran's testimony suggesting 
chronicity of his back disability from the time of his 
military service onward; however, these hindsight 
recollections are probatively outweighed by the more 
contemporaneous evidence that contradicts them, including the 
negative service separation examination report and the 
contradictory indications in post-service medical records 
concerning a later onset of chronic back disability (as 
distinguished from intermitted back strains, as explained in 
the December 2005 VA examination report).  The 
contemporaneous service treatment records and post-service 
medical records are highly probative evidence with regard to 
the health of the Veteran's back during the time of service 
and the history of his back's health following service; a 
medically expert VA examiner has reviewed the claims file and 
interviewed the Veteran to inform his analysis concluding 
that there was no causation or onset of a chronic back 
disability during service.

Even considering the Veteran's lay testimony with regard to 
the matters it is competent to address, the most probative 
evidence weighs against the claims of entitlement to service 
connection in this case.  Due to the nature of this case, 
competent medical evidence is required to establish a 
diagnosis or an etiological nexus between military service 
and a currently diagnosed disability.  In this case, the 
Board finds that the preponderance of the probative evidence 
of record weighs against the service connection claims on 
appeal.  In this case, the most competent evidence shows that 
the Veteran's disabilities on appeal are not caused by nor 
aggravated by the Veteran's military service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


